Citation Nr: 0532516	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for status post right 
knee arthroplasty.

2.  Entitlement to an increased rating for epilepsy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to the veteran's service-
connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection for marked 
deformity of the right patella with moderate degenerative 
joint disease assigning a 20 percent disability rating 
effective March 3, 1998; denied an increased rating for 
service-connected epilepsy; and, denied service connection 
for minimal degenerative joint disease of the left knee.  A 
notice of disagreement was filed in September 2002, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in April 2003.

The veteran underwent a total right knee arthroplasty on May 
26, 2004.  Consequently, in a July 2004 rating decision, the 
RO increased the veteran's disability rating to 100 percent 
effective May 26, 2004 (pursuant to 38 C.F.R. § 4.30).  The 
RO assigned a 30 percent rating effective August 1, 2005.

The total right knee arthroplasty failed and the veteran 
underwent surgery again on March 29, 2005.  The RO issued a 
May 2005 rating decision in which it granted a 100 percent 
rating effective May 1, 2005 (pursuant to 38 C.F.R. § 4.30).  
The RO assigned a 30 percent rating effective May 1, 2006.  
Due to the fact that there is a likelihood of improvement 
after the expiration of the mandatory 12 months of 100 
percent evaluation, the RO noted that the veteran's 
disability would be subject to a future examination.  Subject 
to the results of the examination, the veteran's rating may 
be continued at 30 percent effective May 1, 2006.  The 
veteran's representative has argued that the veteran should 
be afforded a VA examination for the purpose of determining 
the residuals of his right knee.  The Board notes, however, 
that the RO has already acknowledged the need for an 
examination to determine the residuals, and noted that the 
veteran's rating would be subject to the findings of that 
examination.  As the veteran is in receipt of full benefits 
for the period May 26, 2004 through May 1, 2006, the only 
issue ripe for appeal is entitlement to a disability rating 
in excess of 20 percent for the period March 3, 1998, to May 
25, 2004.  As will be discussed in more detail below, a 
remand is necessary with regard to this issue.  As for the 
issue of entitlement to a disability rating in excess of 30 
percent beginning May 1, 2006, this is issue is not ripe for 
consideration on appeal, and as noted will be the subject of 
a later VA examination.  

The Board also notes that the service connection was denied 
for bilateral hip and low back disabilities in a May 2003 
rating decision.  A notice of disagreement was filed in April 
2004, a statement of the case was issued in May 2005, and the 
veteran did not perfect an appeal with regard to these 
claims, thus the Board has no jurisdiction of these claims.  
Additionally, entitlement to a total disability rating based 
on individual unemployability (TDIU) was denied in the May 
2003 rating decision, a notice of disagreement was filed in 
May 2003, a statement of the case was issued in July 2004, 
however, the veteran has not perfected a timely appeal thus 
the Board has no jurisdiction of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).

Effective September 1, 1999, the veteran was awarded Social 
Security disability benefits for depression and knee 
problems.  The RO should request the entirety of the 
veteran's records from the Social Security Administration 
(SSA).

The veteran's most recent VA examination with regard to his 
service-connected epilepsy was conducted in April 2001.  
Since that time, the veteran has submitted a log documenting 
seizures in 2002 and 2003, and subsequent treatment records.  
The veteran was scheduled for a VA examination in August 
2004, however, he failed to appear.  The Board finds that in 
light of this matter being remanded on other grounds, the 
veteran should be given another opportunity to undergo 
another VA examination for the purpose of determining the 
nature and severity of his epilepsy.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the entirety 
of the veteran's SSA records.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his service-connected 
epilepsy.  It is imperative that the 
examiner review the entirety of the 
claims folder in conjunction with the 
examination.  All necessary tests and 
studies should be performed.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should specifically indicate 
whether the veteran suffers from a 
confirmed diagnosis of epilepsy.  If so, 
the examiner should indicate whether the 
veteran suffers from major seizures 
(characterized by generalized tonic- 
clonic convulsion with unconsciousness) 
and/or minor seizures (brief interruption 
in consciousness or conscious control 
associated with staring or rhythmic 
blinking of the eyes or nodding of the 
head or sudden jerking movement of the 
arms, trunk or head or sudden loss of 
postural control).  The examiner should 
also indicate how often these episodes 
occur and is requested to comment on the 
source of such information (i.e., as 
reported by the veteran or objectively 
demonstrated of record).

3.  After completion of the above (and 
any additional development action which 
the RO may deem necessary at that time), 
the RO should review the expanded record 
and readjudicate the issues on appeal.  
The RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should then be returned to the Board 
after the veteran is afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


